UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09455 Nuveen New Jersey Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Dividend Advantage Municipal Fund (NXJ) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 260 5.000%, 1/01/32 1/15 at 100.00 B3 $ 120,193 5.125%, 1/01/37 1/15 at 100.00 B3 Total Consumer Discretionary Consumer Staples – 4.8% (3.2% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4.500%, 6/01/23 6/17 at 100.00 BBB 4.750%, 6/01/34 6/17 at 100.00 Baa3 5.000%, 6/01/41 6/17 at 100.00 Baa3 Total Consumer Staples Education and Civic Organizations – 17.5% (11.8% of Total Investments) New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, 7/14 at 100.00 N/R Series 2004C, 5.500%, 7/01/23 New Jersey Educational Facilities Authority, Revenue Bonds, Georgian Court University, Series 7/17 at 100.00 BBB+ 2007D, 5.250%, 7/01/37 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 5.000%, 7/01/32 – FGIC Insured 7/17 at 100.00 A2 5.000%, 7/01/39 – FGIC Insured 7/17 at 100.00 A2 60 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 A1 2004L, 5.125%, 7/01/21 – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/16 at 100.00 A1 2006A, 5.000%, 7/01/36 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of 1/14 at 100.00 A+ Technology, Series 2004B, 5.000%, 7/01/21 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rowan College, Series 2001C, 7/11 at 101.00 A+ 5.000%, 7/01/31 – FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, 7/14 at 100.00 A1 Series 2004A, 5.125%, 7/01/19 – FGIC Insured New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 7/12 at 100.00 BBB+ 2002A, 5.000%, 7/01/17 – RAAI Insured New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Seton Hall University 7/11 at 100.00 A Project, Series 2001A, 5.250%, 7/01/16 – AMBAC Insured New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Seton Hall University Project, Series 2001G: 4.875%, 7/01/21 – AMBAC Insured 7/11 at 100.00 A 5.000%, 7/01/26 – AMBAC Insured 7/11 at 100.00 A New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-1A, 12/19 at 100.00 AA 5.000%, 12/01/25 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 6/19 at 100.00 AA Bond Trust PA-4643, 19.160%, 6/01/30 (IF) (4) Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, University of the Sacred Heart, Series 2001: 5.250%, 9/01/21 9/11 at 100.00 BBB 5.250%, 9/01/31 9/11 at 100.00 BBB Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 12/12 at 101.00 BBB– Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.500%, 12/01/31 Total Education and Civic Organizations Energy – 1.1% (0.8% of Total Investments) Virgin Islands, Senior Secured Revenue Bonds, Government Refinery Facilities – Hovensa LLC 1/13 at 100.00 Baa3 Coker, Series 2002, 6.500%, 7/01/21 (Alternative Minimum Tax) Financials – 1.9% (1.3% of Total Investments) New Jersey Economic Development Authority, Economic Development Revenue Bonds, Glimcher 5/11 at 100.00 N/R Properties LP, Series 1998, 6.000%, 11/01/28 (Alternative Minimum Tax) New Jersey Economic Development Authority, Industrial Development Revenue Refunding Bonds, 4/11 at 100.00 Ba1 Newark Airport Marriott Hotel, Series 1996, 7.000%, 10/01/14 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill No Opt. Call Ba2 Project, Series 2002, 5.750%, 10/01/21 Total Financials Health Care – 18.8% (12.7% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 8/14 at 100.00 BBB 2004A, 5.750%, 2/15/34 New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, 7/18 at 100.00 A1 Series 2008A, 5.000%, 7/01/27 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA+ Tender Option Bond Trust 3018, 19.402%, 7/01/38 – AGC Insured (IF) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional 7/17 at 100.00 A+ Medical Center, Series 2007, 5.000%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical 7/17 at 100.00 Aa3 Center, Series 2006A, 5.000%, 7/01/30 – AGC Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Children’s Specialized 7/15 at 100.00 Baa3 Hospital, Series 2005A, 5.500%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A– Center, Series 2006B, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A– Center, Series 2006, 5.125%, 7/01/35 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System 7/11 at 100.00 A2 Obligated Group, Series 2001, 5.625%, 7/01/31 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 100.00 BBB– Care System, Series 2006A, 5.000%, 7/01/29 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s 7/18 at 100.00 BBB– Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health 7/13 at 100.00 N/R System, Series 2003, 5.000%, 7/01/23 – RAAI Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, 7/13 at 100.00 Ba2 Series 2003, 5.500%, 7/01/33 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006: 5.000%, 7/01/36 7/16 at 100.00 A2 5.000%, 7/01/46 7/16 at 100.00 A2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Peter’s University 7/11 at 100.00 BBB– Hospital, Series 2000A, 6.875%, 7/01/20 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Burdette 7/11 at 100.00 A2 Tomlin Memorial Hospital, Series 1999, 5.500%, 7/01/29 New Jersey Health Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 7/18 at 100.00 AA+ 2007-I, 5.000%, 7/01/38 – AGC Insured Total Health Care Housing/Multifamily – 0.9% (0.6% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 5.875%, 6/01/42 6/20 at 100.00 Baa3 Total Housing/Multifamily Long-Term Care – 2.8% (1.9% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The 1/18 at 100.00 N/R Evergreens Project, Series 2007, 5.625%, 1/01/38 New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens at 11/14 at 100.00 N/R Wards Homestead, Series 2004A, 5.800%, 11/01/31 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New Jersey, Series 2001: 6.000%, 6/01/25 6/11 at 102.00 A– 5.500%, 6/01/31 6/11 at 102.00 A– New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of New Jersey 7/11 at 100.00 BB+ Obligated Group, Series 1998, 5.125%, 7/01/25 Total Long-Term Care Tax Obligation/General – 3.1% (2.0% of Total Investments) Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22 – 9/16 at 100.00 A1 AMBAC Insured Middletown Township Board of Education, Monmouth County, New Jersey, Refunding Series 2010, 8/20 at 100.00 AA 5.000%, 8/01/27 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.250%, 7/01/27 – 7/11 at 100.00 AAA AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 33.5% (22.6% of Total Investments) Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County No Opt. Call Aaa Administration Complex Project, Series 2005, 5.000%, 11/15/26 Burlington County Bridge Commission, New Jersey, Guaranteed Pooled Loan Bonds, Series 2003, 12/13 at 100.00 AA 5.000%, 12/01/18 – NPFG Insured Camden County Improvement Authority, New Jersey, County Guaranteed Lease Revenue Bonds, Series 9/15 at 100.00 AA+ 2005A, 5.000%, 9/01/16 – AGM Insured Casino Reinvestment Development Authority, New Jersey, Hotel Room Fee Revenue Bonds, Series 1/15 at 102.00 A– 2004, 5.250%, 1/01/16 – AMBAC Insured Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series No Opt. Call Aa2 2007, 5.250%, 12/15/22 – AMBAC Insured Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA Series 2005C, 5.125%, 11/01/18 – AGM Insured New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/27 6/16 at 100.00 AA– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 5.500%, 6/15/24 6/12 at 100.00 BBB 5.750%, 6/15/29 6/14 at 100.00 BBB 5.750%, 6/15/34 6/14 at 100.00 BBB New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 7/14 at 100.00 A 2004A, 5.250%, 7/01/15 – NPFG Insured New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 65 5.125%, 6/15/27 6/17 at 100.00 Baa3 5.125%, 6/15/37 6/17 at 100.00 Baa3 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 5.000%, 9/01/37 – AMBAC Insured 9/17 at 100.00 AA– 5.000%, 9/01/37 9/17 at 100.00 AA– New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital No Opt. Call AA+ Improvement Fund, Refunding Series 2005A, 5.000%, 9/01/15 – AGM Insured New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services – Greystone Park Psychiatric Hospital, Series 2005: 5.000%, 9/15/18 – AMBAC Insured 9/15 at 100.00 AA– 5.000%, 9/15/24 – AMBAC Insured 9/15 at 100.00 AA– New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 AA– Transformatiom Program, Series 2008A, 5.250%, 10/01/38 New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 5.000%, 6/15/17 – FGIC Insured 6/16 at 100.00 Aa3 5.000%, 6/15/18 – FGIC Insured 6/16 at 100.00 Aa3 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call AA– Appreciation Series 2010A, 0.000%, 12/15/30 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call AA– 2006A, 5.500%, 12/15/22 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, No Opt. Call AA– 5.500%, 12/15/16 – NPFG Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 6/15 at 100.00 AA+ 5.000%, 6/15/19 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/28 – AMBAC Insured No Opt. Call AA– 0.000%, 12/15/32 – AGM Insured No Opt. Call AA+ 0.000%, 12/15/34 – AGM Insured No Opt. Call AA+ New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 12/17 at 100.00 AA– 5.000%, 12/15/26 – AMBAC Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2010D, No Opt. Call AA– 5.000%, 12/15/24 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 7/16 at 100.00 A3 2006A, 4.500%, 7/01/36 – CIFG Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 24.3% (16.4% of Total Investments) Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 5.000%, 1/01/25 – NPFG Insured 1/15 at 100.00 A+ 5.000%, 1/01/26 – NPFG Insured 1/15 at 100.00 A+ 5.000%, 1/01/27 – NPFG Insured 1/15 at 100.00 A+ Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 5/11 at 101.00 B Airlines Inc., Series 2000, 7.000%, 11/15/30 (Alternative Minimum Tax) New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration No Opt. Call Aa3 Grants, Series 2002A, 5.500%, 9/15/14 – AMBAC Insured New Jersey Transit Corporation, Certificates of Participation, Federal Transit Administration 9/15 at 100.00 A1 Grants, Series 2005A, 5.000%, 9/15/18 – FGIC Insured 50 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16 – NPFG Insured No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19 – FGIC Insured 7/13 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29 – AGM Insured No Opt. Call AA+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ Passaic County Improvement Authority, New Jersey, County Guaranteed Parking Revenue Bonds, 200 5/20 at 100.00 Aa3 Hospital Plaza Project, Series 2010, 5.000%, 5/01/42 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth No Opt. Call Aa2 Series 2005, 5.000%, 12/01/34 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA+ Eighth Series 2008, Trust 2920, 17.094%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 1/14 at 101.00 Aa2 Thirty-Fourth Series 2004, 5.000%, 7/15/34 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 6/11 at 100.00 Baa1 Terminal LLC, Sixth Series 1997, 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) South Jersey Transportation Authority New Jersey, Transportation System Revenue Bonds, Series 5/11 at 100.50 A– 1999, 5.125%, 11/01/22 – AMBAC Insured Total Transportation U.S. Guaranteed – 16.8% (11.3% of Total Investments) (5) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 7/16 at 100.00 A– (5) 5.000%, 7/01/30 (Pre-refunded 7/01/16) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 A2 (5) 2004L, 5.125%, 7/01/21 (Pre-refunded 7/01/14) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 5.000%, 7/01/17 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/24 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) 5.000%, 7/01/32 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 A1 (5) New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of 7/11 at 100.00 A+ (5) Technology, Series 2001G, 5.250%, 7/01/18 (Pre-refunded 7/01/11) – NPFG Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C, 7/14 at 100.00 A+ (5) 5.000%, 7/01/24 (Pre-refunded 7/01/14) – NPFG Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System 7/13 at 100.00 N/R (5) Obligated Group, Series 2003A, 5.375%, 7/01/33 (Pre-refunded 7/01/13) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital 7/12 at 100.00 A2 (5) System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clare’s Hospital, No Opt. Call N/R (5) Series 2004A, 5.250%, 7/01/20 – RAAI Insured (ETM) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 6.500%, 1/01/16 (ETM) No Opt. Call AAA 20 6.500%, 1/01/16 – NPFG Insured (ETM) No Opt. Call A+ (5) 6.500%, 1/01/16 (ETM) No Opt. Call AAA Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 1/14 at 100.00 AA– (5) 5.250%, 1/01/21 (Pre-refunded 1/01/14) – NPFG Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 2001, 5.250%, 7/01/27 7/11 at 100.00 AAA (Pre-refunded 7/01/11) – AGM Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA Total U.S. Guaranteed Utilities – 0.9% (0.6% of Total Investments) New Jersey Economic Development Authority, Pollution Control Revenue Refunding Bonds, Public No Opt. Call Baa1 Service Electric and Gas Company, Series 2001A, 5.000%, 3/01/12 Water and Sewer – 21.6% (14.6% of Total Investments) Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 7/15 at 100.00 Ba2 6.000%, 7/01/25 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, American Water 5/11 at 100.00 N/R Company, Series 1997B, 5.375%, 5/01/32 – FGIC Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, Middlesex Water 2/11 at 100.00 A Company, Series 1998, 5.350%, 2/01/38 – NPFG Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American 5/20 at 100.00 A Water Company Inc. Project, Refunding Series 2010B, 5.600%, 11/01/34 (Alternative Minimum Tax) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, New Jersey-American 11/20 at 100.00 A Water Company Inc. Project, Refunding Series 2010D, 4.875%, 11/01/29 (Alternative Minimum Tax) North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2001A, No Opt. Call Baa1 0.000%, 8/01/23 – NPFG Insured Total Water and Sewer $ 157,130 Total Investments (cost $137,268,673) – 148.3% Other Assets Less Liabilities – 1.7% Auction Rate Preferred Shares, at Liquidation Value – (50.0)% (6) Net Assets Applicable to Common Shares – 100% $ 87,864,925 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
